WHEELER, District Judge.
The question nere is whether this article is a - subacetate of copper, under paragraph 694 of the free list of the act of 1897 (Act July 24, 1897, c. 11, § 2, 30 Stat. 202 [U. S. Comp. St. 1901, p. 1689]), or a chemical salt, .as it was classified by the collector and affirmed by the board. No testimony appears to have been taken by the board, but ■some has been taken in this court. From that, which has not been contradicted, it appears to be of that kind of subacetate of copper, and to have been admitted as such duty free for some years past. Thus it now appears to have been entitled to free entry. U. S. v. Petry (C. C.) 116 Fed. 929. Decision reversed.